DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Examiner acknowledges the receipt of the Applicant’s Amendment dated December 18, 2020. Applicant amended claims 1-10. Applicant added new claims 11-19. Claims 1-19 are pending.
Applicant's arguments with respect to claims 1-10 have been considered and are persuasive as previously discussed during the interview conducted on December 15, 2020. Upon further search and consideration, the claims are rejected under 35 U.S.C. 103 as discussed below in view of the new grounds of rejection over Wang et al. (U.S. Patent 5,971,976) and Tsuboi et al. (U.S. Publication 2017/0007336) as necessitated by the amendment. 

Claim Rejections - 35 USC § 112(b)
Applicant has amended Claims 1 and 2 and the previous rejection under 35 U.S.C. 112(b) is withdrawn.

CLAIM INTERPRETATION
Applicant has amended the claims to no longer recite “imaging section” and “driving control section” and 35 U.S.C. 112(f) is no longer invoked.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant has amended claims 1-10, and the previous rejections are withdrawn.
Claims 1-10 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Purdy et al. (U.S. Publication 2013/0165908, hereinafter “Purdy”) and in further views of Wang et al. (U.S. Patent 5,971,976, hereinafter “Wang”) and Langenfeld et al. (U.S. Publication 2017/0014998, hereinafter “Langenfeld”).
As to Claims 1, 9, and 10, Purdy discloses a medical observation system comprising:
a medical observation apparatus “endoscope” in [0044] that captures an observation target; and wherein
the medical observation apparatus and a support arm apparatus (20) in [0042] and Fig. 1 and (46) in [0046] and Fig. 3 comprising;
	an imaging device (122) in Fig. 5 that captures an observation target;
	an arm (48, 50) in [0046] and Fig. 3 and (40) in [0045] in Figs. 5 and 6 that supports the imaging device and includes multiple links (48) and (68) in [0053] and Fig. 5 joined to each other by multiple joints; and
	a circuitry (38) in [0056] configured to:
	determine a control torque for at least one joint to be controlled from among the multiple joints; and
	the circuitry controls the driving (bending or change in direction of the arm) of the at least one joint based on the control torque such that an external torque acting on the at least one joint according to an operation on the arm is within a fixed range (“provides the intermediate section with axial and bending flexibility, but prevents twisting about its long axis when torque forces are applied assembly” in [0056]).
However, Purdy discloses that external torque acting on the arm due to mechanically restricted motion, and does not specifically describe that the circuitry controls the control torque in consideration of the external torque. Wang teaches in the analogous field of endeavor of endoscopy and surgery that an arm (18) in 3/40 with linkages (38) in 4/18 and circuitry (14, 16) in 3/39 as shown in Fig. 1 comprise inertial sensors (52) in 4/64 and Figs. 3-4 such that precise positional data is actualized in 5/33-39 by detecting an external torque “from movement of the structure against which it is pressed” in 5/2-3. (Wang, 5/33-39).
However, Purdy does not specifically disclose a display and an imaging device that performs magnified observation. Langenfeld teaches that a vision system can include a variety of displays (12A) in [0159] and Fig. 1 to display an image captured and an imaging device “imager, camera, and/or lighting system” in [0172] and Fig. 4C that performs magnified observation “zoom” in [0159]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the medical observation system of Purdy with a display and imaging device taught by Langenfeld in order to fulfill the same function with predictable results by displaying captured images.
As to Claim 2, Purdy discloses the medical observation apparatus according to claim 1. wherein the circuitry is configured to maintain the external torque within the fixed range by compensating an influence of a disturbance caused by a rigidity of a cable “a rigid tube or spring or two or more concentric springs” in [0056] and (78, 80) in [0057] and Figs. 5-6 extending inside the at least one joint to control the control torque in the joints.
As to Claim 3, Purdy discloses the medical observation appar atus according to claim 2, wherein the disturbance caused by the rigidity of the cable is a torque imparted to the at least one joint by a restoring force that occurs when the cable is twisted in association with a rotation of the at least one joint (“provides the intermediate section with axial and bending flexibility, but prevents twisting about its long axis when torque forces are applied assembly” in [0056]).
As to Claim 4, Purdy discloses the medical observation apparatus according to claim 1. wherein the circuitry is configured to control driving of the at least one joint such that the external torque is within the fixed range by compensating a torque acting as a resistance to the external torque to control the control torque in the at least one joint (“provides the intermediate section with axial and bending flexibility, but prevents twisting about its long axis when torque forces are applied assembly” in [0056])
As to Claim 5, Purdy discloses the medical observation apparatus according to claim 4, wherein the torque acting as a resistance “resist pivoting” in [0074] to the external torque is a torque of fixed magnitude whose direction depends on a rotation speed of the at least one joint (the user able to move the apparatus at various rotation speeds during normal operation).
As to Claim 6, Purdy discloses the medical observation apparatus according to claim 4. wherein a magnitude of the torque acting as a resistance “resist pivoting” in [0074] to the external torque increases as a rotational angle of the at least one joint approaches a limit of a movable range “extent of pivoting” in [0010].
As to Claim 7, Purdy discloses the medical observation apparatus according to claim 4, wherein a magnitude of the torque acting as a resistance “resist pivoting” in [0074] to the external torque changes according to a zoom magnification (the user able to move the apparatus during normal operation in which zoom magnification is variable also during normal operation such that the two may be correlated) when the imaging device captures the observation target.
In order to expedite prosecution, it is additionally noted that as to Claims 2-7, Langenfeld also teaches cables (19) in [0202] and Figs 3 and 18 with drive control sections (34, 70) in [0202]. It would have been obvious to one of ordinary skill in the art to provide the apparatus of Purdy with additional cables and drive control sections as taught by Langenfeld in order to fulfill the same result with predictable results while monitoring and tracking load relative to positioning of the apparatus (Langenfeld, [0211], [0222], and [0224]) to convey threshold information to the user (Langenfeld, [0362] and [0364]).
Claim 8 substantially recites the subject matter of Claim 1 in method form, and is similarly rejected.
As to Claim 15, Purdy in view of Wang and Langenfeld discloses the medical observation apparatus according to claim 1, wherein Wang also teaches that the circuitry is configured to determine the external torque acting on the at least one joint in 5/1-5.
As to Claim 16, Purdy in view of Wang and Langenfeld discloses the medical observation apparatus according to claim 15, Wang also teaches 
a torque sensor (52) in 4/64 and Figs. 3-4;

determine the external torque by receiving the external torque acting on the at least one joint from the torque sensor in 5/1-5; and
determine the control torque in accordance with the external torque (control torque being set depending on desired movement and position as calculated in accordance with the external torque in 5/6-12).
As to Claim 17, Purdy in view of Wang and Langenfeld discloses the method according to claim 8, Wang also teaches determining the external torque acting on the at least one joint in 5/1-5.
As to Claim 18, Purdy in view of Wang and Langenfeld discloses the medical observation apparatus according to claim 9, wherein Wang also teaches that the circuitry is configured to determine the external torque acting on the at least one joint in 5/1-5.
As to Claim 19, Purdy in view of Wang and Langenfeld discloses the support arm apparatus according to claim 10, wherein the circuitry is wherein Wang also teaches that the circuitry is configured to determine the external torque acting on the at least one joint in 5/1-5.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Purdy, Wang, and Langenfeld and in further views of Tsuboi et al. (U.S. Publication 2017/0007336, hereinafter“Tsuboi”).
As to Claim 11, Purdy in view of Wang and Langenfeld discloses the medical observation apparatus according to claim 1, however a specific torque command value is not discussed in detail. Tsuboi teaches in the analogous field of endeavor of controlling an arm that a torque command value “ideal value” in [0317] based on the control torque and the external torque, wherein control of the driving of the at least one joint includes driving the at least one joint based on the torque command value in [0080], [0180], and [0321]. It would have been obvious to one of ordinary skill at the time of invention that a specific torque command value would be calculated as taught by Tsuboi in order to fulfill the same function of driving an arm according to a control torque and external torque with a processor.



Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or fairly suggest a torque command value as cited in each claim such that it is additionally based on the control torque and the external torque in accordance with driving the at least one joint based on the torque command value. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 20170007342 ([0234], [0238]), 20150250547 ([0136], [0140]), 20170080574 ([0136], [0140]), 20160365771 ([0246], [0250]), 20180193102 ([0152]), 20180042464 ([0105], [0115]), 20180036877 ([0099]), and 20070142823 ([0050]) are cited to show similar sensing of external torque
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795




/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795